         Case 4:18-cv-00082-BMM Document 55 Filed 07/22/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

  JEFFREY H.B. ALEXANDER,                  Cause No. CV-18-82-BMM
  deceased, by and through his personal
  representative STEPHANIE L.
  ALEXANDER, and STEPHANIE L.
  ALEXANDER, personal                       ORDER GRANTING JOINT
  representative, on behalf of the heirs    MOTION TO ATTEND HEARING
  of JEFFREY H.B. ALEXANDER,                REMOTELY

                         Plaintiffs,

  vs.

  MONTANA-DAKOTA UTILITIES
  CO., a Delaware Corporation; and
  JOHN DOES I-X,

                          Defendants.


        Pursuant to the Parties’ Joint Motion to Attend Hearing Remotely, and for

good cause appearing therefor, IT IS HEREBY ORDERED that the parties may

appear remotely at the hearing set for July 27, 2020, at 1:30 p.m. The parties will
       Case 4:18-cv-00082-BMM Document 55 Filed 07/22/20 Page 2 of 2



contact the Clerk of Court’s office to make arrangements for their remote

appearance.

     DATED this 2nd day of July, 2020.




                                    2
